In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1214V
                                      Filed: June 2, 2017
                                        UNPUBLISHED

****************************
TRACY SARMIENTO,                        *
                                        *
                    Petitioner,         *     Ruling on Entitlement; Concession;
v.                                      *     Influenza (“Flu”) Vaccine;
                                        *     Guillain-Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                     *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Alison H. Haskins, Maglio Christopher Toale, Sarasota, FL, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On September 28, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of her September 23, 2015 influenza (“flu”) vaccination. Petition at 1-4. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On May 31, 2017, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent indicates

        that petitioner has satisfied the criteria set forth in the newly revised
        Vaccine Injury Table (Table) and the Qualifications and Aids to


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Interpretation (QAI).3 Although the revised Table only governs petitions
        filed on or after the effective date of the final rule, the evidence shows that
        petitioner suffered GBS following the administration of a seasonal flu
        vaccine, and that the onset occurred within the time period specified in the
        Table. Recognizing that petitioner may re-file this petition and be afforded
        a presumption of causation under the revised Table (see 42 U.S.C. §
        300aa-16(b)), respondent will not contest entitlement to compensation in
        this case.

Id. at 2-3.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3
 “The final rule amending the Table to add GBS as a Table injury for flu vaccine was published
on January 19, 2017, and took effect on March 21, 2017. 82 Fed. Reg. 6294 (Jan. 19, 2017) (to
be codified at 42 C.F.R. Pt. 100).” Respondent’s Rule 4(c) Report at fn 1.
                                                    2